Platinum Group Metals Ltd. (Exploration Stage Company) Supplementary Information and MD&A For the period ended February 28, 2009 Dated: April 14, 2009 A copy of this report will be provided to any shareholder who requests it. Management Discussion and Analysis 1.DESCRIPTION OF BUSINESS Platinum Group Metals Ltd. (the “Company” or “Platinum Group”) is a British Columbia corporation incorporated on February 18, 2002 by an order of the Supreme Court of British Columbia approving an amalgamation between Platinum Group Metals Ltd. and New Millennium Metals Corporation. The Company is an exploration and development company conducting work primarily on mineral properties it has staked or acquired by way of option agreement in Ontario, Canada and the Republic of South Africa. The Company has completed a definitive Feasibility Study with respect to its Western Bushveld Joint Venture (“WBJV”) and included in this Study dated July 7, 2008 is the declaration of reserves at that time.
